Name: 2002/353/EC: Council Decision of 25 April 2002 on declassifying Part II of the Common Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985
 Type: Decision
 Subject Matter: sources and branches of the law;  international law;  European Union law;  documentation
 Date Published: 2002-05-09

 Avis juridique important|32002D03532002/353/EC: Council Decision of 25 April 2002 on declassifying Part II of the Common Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985 Official Journal L 123 , 09/05/2002 P. 0049 - 0049Council Decisionof 25 April 2002on declassifying Part II of the Common Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985(2002/353/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 207 thereof,Whereas:(1) By its Decision of 14 December 1993 (SCH/Com-ex (93) 22 rev) and 23 June 1998 (SCH/Com-ex (98) 17), the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985, which was replaced by the Council pursuant to Article 2 of the Schengen Protocol, classified as "Confidential" all the provisions of the Common Manual, a new version of which was adopted by the Decision of the said Executive Committee on 28 April 1999 (SCH/Com-ex (99) 13)(1).(2) The Common Manual and the decisions of the Executive Committee on its classification form part of the Schengen acquis as defined by the Council in its Decision 1999/435/EC(2).(3) Part I and several Annexes of the Common Manual have been declassified under Council Decision 2000/751/EC(3).(4) Part II of the Common Manual should also be declassified.(5) It is appropriate to repeal the Executive Committee decisions (SCH/Com-ex (93) 22 rev) and (SCH/Com-ex (98) 17) in so far as they relate to the Common Consular Instructions and the Common Manual, so that future decisions on their classification may be taken in accordance with the rules on the classification of documents set out in Council Decision 2001/264/EC of 19 March 2001 adopting the Council's security regulations(4),HAS DECIDED AS FOLLOWS:Article 11. Part II of the Common Manual shall be declassified.2. Annexes 14b, 6b and 6c of the Common Manual, corresponding to Annexes 5, 9 and 10 of the Common Consular Instructions, shall remain classified as confidential.Article 2Part II of the Common Manual shall be published in the Official Journal of the European Communities.Article 31. The decisions of the Schengen Executive Committee of 14 December 1993 (SCH/Com-ex (93) 22 rev) and of 23 June 1998 (SCH/Com-ex (98) 17) shall be repealed in so far as they relate to the Common Consular Instructions and the Common Manual.2. Future decisions on the classification of the Common Consular Instructions and the Common Manual shall be taken in accordance with the provisions of Decision 2001/264/EC.Article 4This Decision shall take effect on the day of its publication in the Official Journal of the European Communities.Done at Luxembourg, 25 April 2002.For the CouncilThe PresidentM. Rajoy Brey(1) The Common Manual as last amended by Council Decision 2002/352/EC (page 47 of this Official Journal).(2) OJ L 176, 10.7.1999, p. 1.(3) OJ L 303, 2.12.2000, p. 29.(4) OJ L 101, 11.4.2001, p. 1.